Citation Nr: 1426497	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-36 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to higher initial ratings for bilateral pes planus with plantar fasciitis, currently rated 10 percent disabling prior to May 2, 2012, and 30 percent beginning May 2, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977 and from September 1977 to April 1988.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for bilateral pes planus with plantar fasciitis and assigned an initial noncompensable rating, effective September 14, 2006.  In June 2011, the RO raised the initial rating for the disability to 10 percent for the entire appeal period.   

In March 2012, the Board remanded this matter for additional development.  In October 2012, the agency of original jurisdiction (AOJ) awarded a rating of 30 percent for the foot disability, effective May 2, 2012.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in April 2010; a hearing transcript is of record.  Although the Veteran initially requested a Board hearing, he withdrew that request in June 2011 and has not requested another hearing.  See 38 C.F.R. § 20.704(e) (2013).

The issues of entitlement to service connection for knee pain and low back pain as secondary to the Veteran's bilateral foot disability have been raised by the record.  See December 2012 statement from Veteran.  These claims were not adjudicated by the AOJ; therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's bilateral pes planus with plantar fasciitis has been severe, but not pronounced with no actual loss of use or ankylosis, throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for bilateral pes planus with plantar fasciitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59,4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis, to include for the period beginning May 2, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59,4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's appeal arises from disagreement with the initial rating assigned after the grant of service connection.  In October 2006, prior to the initial rating action, he was afforded full notice of how to substantiate his claim, including the requirements for establishing a disability rating and effective date.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).    

The April 2012 DRO hearing focused on the elements necessary to substantiate the claim on appeal.  The DRO asked questions to obtain pertinent evidence and suggest missing evidence, including the current severity of the disability and any outstanding medical evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements.  See 38 C.F.R. 3.103(c)(2).  No prejudice has been alleged due to any possible defects.  

All pertinent, available evidence has been obtained, including post-service non-VA records for which the Veteran provided authorization.  As directed in the prior remand, the AOJ requested the Veteran to identify and authorize VA to obtain any outstanding private treatment records in a March 2012 letter.  Although the Veteran had previously submitted certain records from private providers, he did not respond to this request.  The AOJ obtained copies of pertinent VA treatment records prior to April 2010 and since October 2010, as directed in the prior remand.  To the extent that any treatment records may remain outstanding, VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Several VA examinations were provided for the disability on appeal, most recently in May 2012, as directed in the prior remand.  The examiner measured and recorded all pertinent symptomatology, including those contemplated by the relevant diagnostic code.  The examiners indicated there was no additional loss of motion or function with flare-ups, and therefore did not provide an estimate in degrees of any additional loss of motion.  Although the Veteran has reported increased pain and swelling of the feet with prolonged or repeated use and flare-ups, he has not additional limitation of motion.  In light of the above, there is no argument or indication that the examination is inadequate, or that the disability has increased in severity since the last available medical evidence.  

In sum, the AOJ substantially complied with the prior remand directives.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and VA has satisfied its duties to notify and assist.  

II.  Merits Analysis  

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's disability has been rated under the criteria for acquired flatfoot (also known as pes planus).  A 30 percent rating is assigned for severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use of accentuated, indication of swelling on use, characteristic callosities.  For the next higher (and maximum) rating of 50 percent for flatfoot, there must be bilateral pronounced disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.

All evidence must be evaluated to arrive at an "equitable and just" decision as to the level of disability.  The use of terminology such as "mild," "moderate," or "severe" by a VA examiner or other medical professional is not dispositive, but it should be considered together with all other evidence of record.  See 38 C.F.R. §§ 4.2, 4.6.

The rating codes for the feet, and particularly DC 5276, do not specifically contemplate limitation of motion, the Board has considered the effects of pain and other factors during flare-ups and repetitive use to determine functional loss or impairment and the appropriate rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); (both stating that, when evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, per 38 C.F.R. §§ 4.40 and 4.45, including use during flare-ups).  

Resolving doubt in the Veteran's favor, he has had severe bilateral foot disability throughout the appeal period, warranting a 30 percent initial rating.  Lay statements from the Veteran and his wife, as well as the available medical evidence in treatment records and VA examinations, are relatively consistent with respect to the nature and severity of his symptoms.  See, e.g., August 2006 statement from spouse; September 2006, September 2008, and May 2012 statements from Veteran; April 2010 DRO hearing transcript; August 2007 to August 2008 private treatment records; April 2009 (on Virtual VA) and June 2010 VA treatment records; August 2008, November 2010, and May 2012 VA examination reports.  

More specifically, the evidence establishes pain or tenderness in the feet and ankles, especially in the heels or Achilles tendons, which increases with use, as well as intermittent swelling on use.  Right ankle range of motion was reduced during the August 2008 and May 2012 VA examination, but range of motion of both ankles and feet was otherwise noted as excellent or within normal limits during testing.  See, e.g., October 2006 private record; 2008, 2010, and 2012 VA examination reports.  Although there was no abnormal shoe wear pattern or breakdown during VA examinations, the Veteran and his wife have competently and credibly reported that he goes through shoes very quickly due to shifting weight or abnormal gait from pain in the feet and ankles.  The August 2008 VA examiner also noted that calluses on the Veteran's toes were evidence of abnormal weight bearing, i.e., characteristic callosities.  The Veteran has used various orthopedic appliances and had intermittent cortisone injections, all of which provided minimal or temporary relief.  He has a right-sided limp and has used a cane since 2007 during particularly increased episodes of pain.  As such, a 30 percent rating is warranted for the Veteran's bilateral foot disability throughout the appeal period.  See DC 5276.

The Veteran's foot symptoms have not risen to the level of pronounced bilateral foot disability since the effective date of service connection, as required for the next higher (and maximum) rating of 50 percent.  See id.  The Veteran has reported extreme tenderness of the feet, especially after prolonged standing or walking such as after working all day.  Nevertheless, the lay and medical evidence does not establish marked pronation or marked inward displacement.  The Maye 2012, examiner specifically found that the Veteran did not have these manifestations.  Although the Achilles tendons were very painful with pressure at times, such as at the May 2012 VA examination, there has been no severe spasm of the tendo achillis (Achilles tendon) on manipulation.  Some of the criteria for a rating of 50 percent under DC 5276 are in the conjunctive, using the word "and"; therefore, all such criteria must be present to warrant the higher rating.  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  All required criteria are not shown here.  Moreover, the Veteran's disability picture does not more nearly approximate the criteria for the next higher rating under DC 5276.  See 38 C.F.R. § 4.7.  As such, a 30 percent rating for severe disability is appropriate.   

Additionally, there is no evidence of actual loss of use of either foot, as required for a rating in excess of 30 percent for other foot injuries.  38 C.F.R. § 4.71a, DC 5284.  Actual loss of use is not defined in the rating criteria, but loss of use for special monthly compensation purposes is defined as having no remaining function other than that which would be equally well service by amputation with prosthesis in place at the site of election.  38 C.F.R. § 4.63 (2013).  The May 2012 examiner opined that the Veteran's foot disabilities did not meet this level of disability.  The provisions of 38 C.F.R. § 4.63(a)-(b), provide that a disability causing extremely unfavorable ankylosis of the knee or two major joints of the extremity; or complete paralysis of the popliteal nerve and foot drop will also be considered loss of use of a foot.  The Veteran's disability involves the feet and not the knees, and he does not have foot drop.  Accordingly loss of use of either foot has not been demonstrated.

Although the Veteran has complained of symptoms in the ankles, and has had limited range of motion in the right ankle at times, there has been no ankylosis of either ankle, as required for a rating in excess of 30 percent under the diagnostic codes pertaining to the ankle.  See 38 C.F.R. § 4.71a, DCs 5270 to 5274. 

The Veteran's service-connected plantar fasciitis is not specifically listed in the rating schedule; however, it has been rated as analogous to flatfoot together with that disorder under DC 5276.  Further, the Veteran's symptoms from these conditions are duplicative or overlapping, including ankle pain, as discussed above.  Therefore, a separate rating may not be assigned under another diagnostic code pertaining to the feet or the ankles because this would be impermissible pyramiding.  38 C.F.R. § 4.14; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

The manifestations of his bilateral foot disability do not more nearly approximate the criteria for a rating in excess of 30 percent is not warranted at any point, to include from May 2, 2012, forward.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not warranted, as the Veteran's symptomatology has been relatively stable since the effective date of service connection, and any increases in severity were not sufficient for a higher rating as discussed above.  See Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has pain or tenderness in the feet and ankles or Achilles tendons, with increased pain and swelling upon use, and intermittently abnormal gait or weight bearing resulting in characteristic callosities that are not fully relieved by built-up shoe, arch supports, or other treatments.  Although the Veteran contends that he has knee and back pain as a result of his foot disability, these issues are referred back to the AOJ for appropriate action.  The Veteran's symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised, as the Veteran has been employed full-time throughout the appeal period and there is no allegation or evidence that the employment is marginal.  Hence unemployability has not been alleged.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
	
The Veteran's claim is granted to the extent described above based, in part, on the application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence is against an even higher rating at any point; therefore, the benefit-of-the-doubt doctrine does not apply in that respect, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating of 30 percent for bilateral pes planus with plantar fasciitis is granted, effective September 14, 2006.

A rating in excess of 30 percent for bilateral pes planus with plantar fasciitis is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


